Citation Nr: 1213069	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  05-21 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to burial benefits.  


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran was on active duty in the US Army from September 1945 to May 1947, and in the US Marine Corps from September 1949 to August 1951.  The Veteran died on July [redacted], 2003.  The appellant is the Veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for the cause of the Veteran's death.  It also denied the appellant's claim for additional burial benefits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2003 at the age of 78; pneumonia was certified as the immediate cause of death and cerebrovascular disease and coronary artery disease were listed as other conditions leading to the immediate cause of death.  

2.  The appellant is the Veteran's surviving spouse.  

3.  At the time of the Veteran's death, service connection was in effect for PTSD, evaluated with a 50 percent disability rating. 

4.  Pneumonia, coronary artery disease, and cerebrovascular disease were not present in service, are not shown to be related to service, nor are they due to or aggravated by a service-connected disability.

5.  The Veteran's service-connected PTSD did not cause nor did it materially and substantially contribute, or combine to cause death, or aid or lend assistance to the production of death.  

6.  The appellant received a $300.00 (US Dollars) allowance for funeral expenses and a $300.00 (US Dollars) cemetery/plot allowance.  The Veteran's death has been found not to be service-connected.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause the Veteran's death nor did it contribute substantially or materially to cause the Veteran's death; service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1310, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 

2.  The criteria for payment of service-connected burial benefits have not been met.  38 U.S.C.A. § 2302, 2303, 2304, 2307, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.312, 3.1600, 3.1601 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of death

The appellant seeks compensation as the Veteran's surviving spouse on the grounds that the Veteran's death was due to his service-connected posttraumatic stress disorder (PTSD).  At the time of his death the Veteran was service-connected for PTSD, evaluated with a 50 percent disability rating.  

The death certificate confirms that the Veteran died in July 2003.  The immediate cause of death was listed as pneumonia and cerebrovascular disease and coronary artery disease were listed as other conditions leading to the immediate cause of death.  
In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of the veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310.

The Veteran was not service-connected for pneumonia, cerebrovascular disease, or coronary artery disease at the time of his death.  As detailed below, there is no competent evidence of record showing that the Veteran's service-connected PTSD was the underlying cause of death or etiologically related thereto.  Based on the evidence of record, the Board finds that a service-connected disability was not the principal cause of death.  38 C.F.R. § 3.312(b).  Even so, cause of death can be established if a service-connected disability was a contributory cause of death.  See 38 C.F.R. § 3.312(c). 

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c). 

An appellant may also satisfy the requirements of § 3.312 if the evidence shows that the Veteran was entitled to service connection for the disorder that caused or was the contributory cause of death.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury or disease incurred in the line of duty while in active military service.  38 C.F.R. §§ 3.303, 3.304.  Some chronic diseases, to include cardiovascular renal disease, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. §§ 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The Board notes that the provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the claim was pending before the regulatory change was made, the version of 38 C.F.R. § 3.310 in effect before the change favors the appellant.

At the time of his death, the Veteran was service connected for PTSD and assigned a 50 percent disability rating effective January 31, 1989.  

The Veteran died in July 2003.  Per the Certificate of Death, the immediate cause of the Veteran's death was listed as pneumonia.  Cerebrovascular disease and coronary artery disease were listed as the underlying causes of the Veteran's death.  The Veteran's service-connected psychiatric disorders (PTSD and a bipolar disorder) were not listed on the death certificate as an immediate or contributory cause of death.  

Following the Veteran's death, the appellant, the Veteran's wife, submitted a claim for burial benefits and for the cause of death.  This occurred in January 2004.  Upon reviewing the claim, the RO denied the appellant's request for burial benefits.  The RO noted that since there was no evidence showing that the Veteran's death was due to his service-connected psychiatric disorders, burial benefits could not be granted.  Subsequent to that action, the RO concluded that it would grant a $300.00 (US dollars) stipend for funeral costs and a $300.00 (US dollars) stipend for cemetery/plot costs.  Because the evidence did not show that the Veteran's death was due to a service-connected disability, a stipend at a higher dollar amount could not be granted.  

The appellant then filed a notice of disagreement with that action asserting that it was her opinion that her husband's psychiatric conditions, and the treatment he received for said conditions, resulted in his death.  She further suggested that the psychiatric disorders produced or resulted in the development of cardiac conditions which ultimately resulted in her husband's death.  The appellant did not, however, submit any medical evidence that would suggest that her husband's death was due to or the result of or caused by his service-connected psychiatric disabilities or the medications used in the treatment of his PTSD and bipolar disorder.  

In October 2008, a VA medical practitioner opined that it was not possible to make the determination that a mental health condition contributed significantly or materially to the coronary artery disease or cerebrovascular disease that were the direct cause of the Veteran's death.  She opined that the Veteran's PTSD and bipolar disorder likely impaired the Veteran's life but were too far removed causally to be established as contributing to his death.  She could find no documentation that the Veteran was taking any medications for PTSD at the time of his death, but noted that if he was taking medications, such medications could be evaluated to see whether they were associated with increased risk of death due to cerebrovascular disease or coronary artery disease.  In an addendum, a VA physician opined that he was unable to state that the Veteran's mental disability contributed significantly or materially to the stated cause of death listed on his death certificate.  He was also unable to find evidence of any medication used to treat PTSD that may have contributed to his death.  

In February 2010, the Board requested a medical opinion from a VA clinician.  A VA medical opinion was provided in September 2010.  The clinician reviewed the Veteran's claim's folder along with all of the available medical records.  The examiner opined that the Veteran's PTSD and bipolar disorder did not cause or aggravate the Veteran's pneumonia, coronary artery disease, or cerebrovascular disease and stated that these conditions are not caused by psychiatric disorders.  He noted that these conditions had numerous causes including genes, hypertension, diabetes, tobacco usage, and diet but not psychiatric conditions.  He opined that the Veteran's coronary artery disease and cerebrovascular accident were caused by his history of hypertension and diabetes.  He also opined that the Veteran's pneumonia was likely caused by old age and a history of COPD.  

Regarding the Veteran's medication, he opined that the Veteran's treatment, including use of seroquel, lithium, depakote, and klonapin did not cause or aggravate his pneumonia, coronary artery disease, and/or cerebrovascular disease.  He opined that these medicines do not cause or worsen hypertension, coronary artery disease, cerebrovascular disease, or pneumonia.  He noted that the Veteran did have a cardiac arrest while hospitalized for lithium toxicity but he recovered completely.  He further noted that while it was possible that the Veteran had lithium toxicity, it rarely caused any cardiac issues.  He also noted that any cardiac rhythm disturbance would be transient and cause no long term sequelae.  He reiterated that these medicines do not cause or aggravate pneumonia.  

Finally, the VA physician opined that the Veteran's bipolar disorder and/or PTSD did not contribute to his cause of death from pneumonia stating that these conditions had no impact on pneumonia.  He opined that the Veteran died of pneumonia due to his age, underlying COPD, and heart disease.  He noted that pneumonia is a very serious and often fatal medical condition in the elderly, even those who are otherwise healthy.  The Board finds that the opinion is adequate as the clinician reviewed the history and provided a rationale for the opinion.    

In another VA opinion, dated in October 2010, a VA clinician	 opined that it was less likely than not that the Veteran's service-connected conditions of PTSD and bipolar disorder caused or permanently aggravated the Veteran's pneumonia, coronary artery disease, and/or cerebrovascular disease.  He found that while there was limited research to suggest that Veterans who have PTSD may also have an increased risk of dying from heart disease, there has not been shown to be a causal link between PTSD and heart disease.  He also indicated that research shows that other factors such as obesity, smoking, and health habits are compounding factors in determining a link between PTSD and heart disease.  He stated that at this time, there was no evidence to link the Veteran's PTSD and bipolar disorder to his pneumonia, coronary artery disease, and/or cerebrovascular disease.  He also opined that it was less likely than not that the Veteran's service-connected disorders contributed to his cause of death from pneumonia as there was no current research that shows a causal link between PTSD and bipolar disorder and pneumonia.  

In September 2011, the Board requested another medical opinion from a VA examiner.  A VA medical opinion was provided in December 2011.  The examiner reviewed the Veteran's claim's folder along with all of the available medical records, prior medical opinions, and the Board's previous remand.  The examiner opined that it was less likely than not that the Veteran's service-connected PTSD and bipolar disorder permanently aggravated his pneumonia, coronary artery disease, or cerebrovascular disease.  He stated that while there is limited research linking PTSD with coronary artery disease, he cited a 2011 article in The American Journal of Cardiology that states, "[A] direct link between PTSD and coronary artery disease has not been made."  He further noted that while the article showed that PTSD and coronary artery disease were associated, it did not equate to causation or aggravation.  He further stated that he agreed with the opinions dated in September and October 2010.  

The Board recognizes that the appellant believes her husband's death is related to his service-connected disability.  As a layperson, however, she is not qualified to offer a medical opinion as complex as cause of death from pneuomonia, with contributing causes of coronary artery disease and cardiovascular disease.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (which stated that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  While she is competent to report the psychiatric symptoms that she observed,  she is not competent to opine that the service-connected psychiatric disorders caused or contributed to cause death or that the cause of death and contributing conditions are related to service or are due to or aggravated by a service-connected disability.  These are matters beyond a lay person's ability to observe.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Board notes that the appellant has referenced an article in support of her claim.  The article has been reviewed but it is too general in nature to provide, alone, the necessary evidence to show that the Veteran's service-connected PTSD or bipolar disorder caused or materially contributed to the Veteran's death.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the veteran's claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The documents in the current case do not address the facts of the Veteran's specific case and thus are not entitled to any probative weight. 

The Board must also consider if the Veteran's service-connected PTSD and/or bipolar disorder caused or contributed substantially or materially to cause the Veteran's death because it was of such severity that it resulted in debilitating effects and a general impairment of health to an extent that rendered the veteran materially less capable of resisting the effects of other disease causing death.  According to the death certificate, the cause of death was pneumonia.  The medical evidence dated prior to the Veteran's death and the medical opinions provided do not show that PTSD and bipolar disorder caused the Veteran's death.  The Board accordingly finds that PTSD and/or bipolar disorder were not the immediate cause of the Veteran's death.  

There is also no competent evidence showing that the Veteran's service-connected PTSD or bipolar disorder contributed to the cause of his death from pneumonia.  The September 2010 opinion indicated that the service-connected disorders did not contribute to his cause of death because these conditions had no impact on pneumonia.  Instead, the clinician found that the Veteran died of pneumonia due to his age, underlying COPD and heart disease and noted that pneumonia is a very serious and often fatal medical condition in the elderly, even those who are otherwise healthy.  This opinion is entitled to probative weight as it was based on a review of the history and as a rationale was provided for the opinion.  The October 2010 opinion found that it was less likely than not that the Veteran's service-connected disorders contributed to his cause of death from pneumonia as there was no current research showing a causal link between PTSD and bipolar disorder and pneumonia.  This opinion is entitled to probative weight as it is based on a review of the record and as a rationale was provided for the opinion.  There is no competent evidence of record showing that PTSD and bipolar disorder contributed substantially or materially to the cause of the Veteran's death.  

Moreover, the evidence does not show that the Veteran had pneumonia, cerebrovascular disease, or cardiovascular disease in service.  Upon examination in April 1947, his lungs and cardiovascular system were found to be normal.  In August 1951, it was noted that he was examined and found physically qualified for release from active service.  It is also noted that cardiovascular disease was not shown to any degree within one year from separation from service.  Instead, the evidence shows that the Veteran was diagnosed with these disorders years after service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered in the analysis of a service connection claim).  However, the appellant may show continuity of symptomatology since discharge from service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was 'noted' during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  In this case, the evidence does not show continuity of symptomatology as pneumonia, cardiovascular disease and cerebrovascular disease were not noted in service nor does the appellant assert that the Veteran had these disorders in service. 

In addition, the September 2010 medical opinion indicated that the service-connected PTSD and bipolar disorder did not cause or aggravate the pneumonia, coronary artery disease or cerebrovascular disease.  The clinician indicated that these conditions had numerous causes but psychiatric conditions were not a causal factor.  Regarding the medication taken for the service-connected disorders, the clinician found that they also did not cause or aggravate pneumonia, cerebrovascular disease or cardiovascular disease.  He also noted that while it was possible the Veteran had lithium toxicity, it rarely caused any cardiac issues and any cardiac disturbance would be transient and cause no long-term sequelae.  The October 2010 opinion indicated that it was less likely than not that the Veteran's service-connected conditions of PTSD and bipolar disorder caused or permanently aggravated the Veteran's pneumonia, coronary artery disease, and/or cerebrovascular disease.  He found that while there was limited research to suggest that Veterans who have PTSD may also have an increased risk of dying from heart disease, there has not been shown to be a causal link between PTSD and heart disease.  He also indicated that research shows that other factors such as obesity, smoking, and health habits are compounding factors in determining a link between PTSD and heart disease.  The December 2011 opinion indicated that it was less likely than not that the Veteran's service-connected PTSD and bipolar disorder permanently aggravated his pneumonia, coronary artery disease, or cerebrovascular disease.  The medical practitioner stated that while there is limited research linking PTSD with coronary artery disease, a 2011 article in The American Journal of Cardiology stated, "[A] direct link between PTSD and coronary artery disease has not been made."  He further noted that while the article showed that PTSD and coronary artery disease were associated, it did not equate to causation or aggravation.  

The September 2010, October 2010, and December 2011 opinions are competent and probative as they were based on a review of the history, medical records, and as a rationale was provided.  There is no competent evidence specific to the Veteran's case that is to the contrary.  Accordingly, the preponderance of the evidence is against finding that pneumonia, cardiovascular disease or cerebrovascular disease were incurred in service or due to or aggravated by a service-connected disability.  

Also, the Board concludes that the Veteran's service-connected PTSD and or bipolar disorder did not cause or substantially or materially contribute to the Veteran's death.  The appellant's assertions are unsupported by competent evidence; rather the competent evidence contradicts her assertions and therefore they do not serve as a basis to allow the claim.

The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R. § 3.102.  

Service-Connected Burial Benefits

The appellant filed a claim for burial benefits in January 2004.  In a letter dated in May 2004, the RO granted benefits in the amount of $300.00 (US Dollars) for funeral costs and $300.00 for cemetery/plot costs.  The RO informed the appellant that the amount was allowed for a Veteran whose death was not related to military service.  

Surviving spouses are entitled to burial allowances at differing rates when certain conditions are met.  Specifically, if a Veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C.A. § 2307 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1600(a) (2011).  If a Veteran's death is not the result of a service-connected disability, benefits currently in an amount not to exceed $300 may be granted if, at the time of his death, the Veteran was in receipt of pension or compensation.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

In this case, because the Board has concluded herein that the Veteran's death was not the result of a service-connected disability, entitlement to service-connected burial benefits at the rate set forth in 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a) (2011) is not warranted.  Entitlement to service-connected burial benefits must be denied as a matter of law.  38 U.S.C.A. § 2307 ; 38 C.F.R. § 3.1600(a); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the claim should be denied as a matter of law if the law, and not the evidence, is dispositive).

Duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 (2007), which held that, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include: (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In a letter dated in March 2004, the appellant was apprised generally of the information and evidence necessary to establish her claim for burial benefits; of the evidence that VA would seek to provide; and of the information and evidence that she was expected to provide.  Accordingly, this notice complied with the VCAA requirements with respect to the claim for burial benefits.   

In a February 2008 letter, the appellant was informed that to obtain burial benefits due to a service-connected cause of death, she should submit medical evidence showing a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began during service.  The letter further informed her of the information and evidence not of record that was necessary to substantiate the claim, what VA would seek to provide, and what she was expected to provide.  While the letter provided information concerning how to substantiate a claim based on a disability that was not service-connected, it did not inform her of the conditions for which the Veteran was service-connected and how to substantiate a claim based on that disability.  Accordingly, it must be considered whether any prejudice has resulted to the appellant.  

The Board finds that she is not prejudiced as she had actual knowledge the Veteran was service-connected for PTSD and bipolar disorder.  See VA Form 9 dated in May 2005 and statement of the appellant dated in June 2008.  Moreover, in a July 2008 statement, she asserted that his service-connected PTSD contributed to the cause of his death.  Additional information was provided to the appellant in the Statement of the Case (SOC) and the Supplemental Statements of the Case (SSOC) informing the appellant of the applicable criteria and explaining the reasons for the denial.  Any errors with respect to the February 2008 notice are harmless as the appellant has demonstrated in her submissions that she has actual knowledge that the Veteran was service-connected for a psychiatric disorder.  Moreover, a reasonable person would be expected to understand from the various notices provided how to substantiate a claim for service connection for the cause of death based on service-connected disability.  
In November 2007, February 2010, and September 2011, the Board remanded the case for further development.  

The November 2007 remand directed that additional VCAA notice be provided to the appellant concerning contributory cause of death.  As discussed above, while there was not substantial compliance with the remand directive, VA did provide additional notice by way of a February 2008 letter and the supplemental statements of the case that is sufficient for a reasonable person to be aware of what was required to substantiate her claim for service connection for the cause of death.  Accordingly, no prejudicial error to the appellant resulted.  VA was also directed to ask the appellant to identify any additional records, which was accomplished by way of the February 2008 letter.  A VA examiner was then to review the file and provide an opinion concerning whether the service-connected disability caused or contributed to the cause of death which was accomplished in 2008.  

In February 2010, the Board directed that VA attempt to obtain treatment records from Heritage Manor, Good Samaritan, the Riverside Medical Center and VA treatment records dating from 1999 to 2003.  The VA treatment records, Riverside Medical Center records, and some records from Good Samaritan were obtained and associated with the record.  VA was also to obtain a VA medical opinion concerning whether it was at least as likely as not that the service-connected disorders caused or permanently aggravated the Veteran's pneumonia, coronary artery disease and/or cerebrovascular disease.  The physician was also to provide an opinion as to whether the medications used for the service-connected disorders at least as likely as not caused or permanently aggravated the pneumonia, coronary artery disease and/or cerebrovascular disease.  Also, the physician was to indicate whether the service-connected disorders and the medications prescribed therefore at least as likely as not contributed substantially or materially to the cause of death.  As discussed above, an opinion was provided which is responsive to these queries.  

In September 2011, the Board remanded for VA to provide notice to the appellant that records from Heritage Manor, West Jefferson Hospital, DePaul Hospital and Southeast Louisiana Hospital could not be obtained.  As will be further discussed below, there was not substantial compliance with the remand directive, however, the error is not prejudicial.  In addition opinions were requested and obtained from VA medical practitioners, which was accomplished.  In light of the above, there was substantial compliance with the Board's remand instructions.  

Regarding the duty to assist, STRs, VA medical records, and VA medical opinions were obtained and associated with the claims file.  VA also attempted to assist the appellant with obtaining private records.  In January 2009, VA wrote to the appellant indicating that records had been requested from Premier Physical Rehabilitation Hospital, Dixon Medical Center and Charity Hospital but that it was her responsibility to ensure that VA received the records and that if the records were not received within 30 days, VA would make a determination with the evidence of record.  VA thus provided notice to the appellant of the records that it was unable to obtain, an explanation of the efforts VA made to obtain the records, that a determination would be made if the records were not received within 30 days and an explanation that she is ultimately her responsibility to ensure the records were obtained.  See 38 C.F.R. § 3.159(e).  She responded the following month and indicated that there was no address for Dixon Medical Center or Premier Mental Rehabilitation Hospital and that both facilities had closed.  

In an April 2010 letter, the appellant was informed that VA was attempting to obtain records from Heritage Manor but that it was her responsibility to see that VA received the records.  In April 2010, Heritage Manor informed that records pertaining to the Veteran had been destroyed.  

In the September 2009 supplemental statement of the case, the appellant was informed that DePaul Hospital advised they had no records, that Southeast Louisiana Hospital informed that records were no longer available, and that West Jefferson Hospital and Charity Hospital had no record of the Veteran being seen at those facilities.     

In December 2011, VA informed the appellant that records from Heritage Manor, West Jefferson Hospital, DePaul Hospital and Southeast Louisiana Hospital could not be obtained and that it was her responsibility to see that VA received the records.  She did not respond.  Although she was informed in that letter of the records that had been requested, that the records could not be obtained, and that she was ultimately responsible for obtaining the records, she was not informed of any further action VA would take including, but not limited to notice that VA would decide the claim based on the evidence of record unless the claimant submitted the records VA was unable to obtain.  See 38 C.F.R. § 3.159(e).  Such error is not prejudicial however as she was informed in the Board remand that the issues should be readjudicated by way of a supplemental statement of the case after the notice was provided.  In addition, she was again informed by way of the May 2011 supplemental statement of the case of the responses from DePaul Hospital, Southeast Louisiana Hospital, West Jefferson Hospital, and Heritage Manor and she was provided with an opportunity to respond.  Accordingly, the error was not prejudicial.   

Finally the Board has considered whether 38 U.S.C.A. § 1318 is applicable to this case.  Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty, and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  The Veteran was service-connected for PTSD at 50 percent disabling at the time of his death.   Accordingly, there are no service-connected disabilities that were rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding the Veteran's death, and there were no service-connected disabilities that were continuously rated totally disabling for a period of not less than five years from the date of his August 1951service separation.  Additionally, the Veteran was not a former prisoner of war.  Therefore application of 38 U.S.C.A. § 1318 is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to service connected burial benefits is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


